 Case: 4:19-cv-01864-SRC Doc. #: 45 Filed: 05/11/20 Page: 1 of 1 PageID #: 393



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
 MARILYN BROWN, et al,,                         )
                                                )
         Plaintiff(s),                          )
                                                )
         vs.                                    )       Case No. 4:19-cv-01864-SRC
                                                )
 ADAMS & ASSOCIATES, INC., et al.,              )
                                                )
         Defendant(s).                          )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on [37] Plaintiffs’ Motion to Compel. The Court

previously held in abeyance ruling on certain issues in the Motion. Doc. 39. The Court now

grants the motion, in part, and denies it in part, as set forth in detail below.

        The Court grants the motion, in part, as to Issue No. 1 in Plaintiffs’ motion, as follows:

Defendants are instructed to produce reports and/or complaints of sexual harassment, gender

discrimination and retaliation made against any director-level employees of Adams & Associates

at the St. Louis Job Corps Center only. The Court denies the motion as to Issue No. 1 to the

extent it seeks such reports and complaints regarding director-level employees at other facilities.

        The Court denies the motion as to Issue No. 3 in Plaintiffs’ Motion. After in camera

review, the Court finds that the “investigation” documents referenced in Plaintiffs’ Motion are

privileged. Accordingly,

        IT IS HEREBY ORDERED that [37] Plaintiffs’ Motion to Compel is GRANTED in

part and DENIED in part, as set forth more fully herein.

        So Ordered this 11th day of May, 2020.


                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE

                                                    1
